Citation Nr: 1225373	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  06-14 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for post-traumatic stress disorder (PTSD).   

2.  Entitlement to service connected for a psychiatric disorder other than PTSD.   

3.  Entitlement to service connection for disability manifested by prostatitis and/or a kidney disorder. 

4.  Entitlement to service connection for a right leg disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a right hip disability, to include as due to undiagnosed illness.

6.  Entitlement to a rating in excess of 10 percent for hallux valgus of the right foot with metatarsalgia.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant is a Veteran served who served on active duty from October 1985 to February 1992.  This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2008 response from the Veteran, he withdrew his request for a hearing before a Veterans Law Judge. 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for PTSD claim encompasses other psychiatric diagnoses shown.  As the Court further noted, however, in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  Accordingly, the scope of the appeal to reopen the claim for service connection for PTSD is limited to such diagnosis.  

While the RO in its January 2006 Statement of the Case found that new and material evidence had been received to reopen the claim for service connection for PTSD, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  

The Board has recharacterized the claims of service connection for right leg and hip disabilities as set forth above because the Veteran is a "Persian Gulf Veteran" as defined by 38 C.F.R. § 3.317(e)(1) and the theories of entitlement raised by the record.  

The matter of service connection for a psychiatric disability, however characterized (to include PTSD on de novo review) and all additional issues on appeal are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a final December 2000 rating decision on the basis that a confirmed diagnosis of PTSD was not shown.

2.  Evidence received since the December 2000 rating decision includes clinical records that show diagnoses of PTSD; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 5103A, 5106, 5107, 5126; 38 C.F.R. §§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the Veteran's claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision reopens the claim of service connection for PTSD, whether the Veteran received Kent-compliant notice in the matter is moot; any notice error or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis 

An unappealed December 2000 rating decision denied service connection for PTSD based on a finding that such disability was not shown.  As the Veteran did not appeal the decision or submit additional pertinent  evidence within one year following notice of this decision, the December 2000 rating decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011); 38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The evidence of record at the time of the November 2000 rating decision did not include any medical evidence showing a diagnosis of PTSD.  The evidence received after the November 2000 rating decision includes multiple VA outpatient treatment records beginning in 2004 showing diagnoses of PTSD, and a February 2007 private examination report showing that the Veteran has PTSD due to his military service.  As the basis for the prior denial of this claim was that the postservice record did not show a medical diagnosis of PTSD, the submissions since then showing such diagnosis clearly relate to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raise a reasonable possibility of substantiating this claim.  Therefore, the additional evidence received is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" requirement).  Accordingly, the claim of service connection for PTSD must be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.

REMAND

Inasmuch as the Board's decision above has reopened the claim of service connection for PTSD, the analysis must proceed to de novo review of the claim.  Significantly, effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of an in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (with added emphasis):

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  (Emphasis added). 

As the provisions of this amendment apply to the instant claim (because it was pending before VA on July 12, 2010), consideration must be given to the revised provisions.  While the October 2011 supplemental statement of the case cited these revisions, they do not appear to have been specifically applied to the facts of the instant case wherein the Veteran has asserted stressors to include fear of being killed in the Persian Gulf after being "dropped off by helicopter into the middle of combat."  See August 12, 2004, VA outpatient treatment report.  Notably, the Veteran's DD Form 214 does not reflect that he engaged in combat, and he did not respond to an October 2004 PTSD questionnaire asking him to provide details as to alleged stressors.  Nonetheless, under the revised criteria set forth above, his lay assertions regarding stressors alone may establish the occurrence of a stressor.  

Given the holding in Clemmons, current psychiatric diagnoses other than PTSD, to include pain disorder associated with both psychological factors and a general medical condition (See neuropsychological evaluation completed July 1, 2010), and major depressive disorder (See eg. March 23, 2009, and November 26, 2008, VA outpatient psychiatric treatment records),; and that during service in May 1988 the Veteran was referred for a psychiatric evaluation (after a social worker become involved with him beginning in November 1987), a VA psychiatric evaluation to secure a medical opinion as to whether the Veteran has a psychiatric disorder other than PTSD that is related to his service is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim of service connection for a disability manifested by prostatitis and/or a kidney disorder, given the September and October 1988 service treatment reports (STRs) showing treatment for urologic symptoms and pertinent postservice clinical evidence, to include reports of nocturia (See November 26, 1988, VA outpatient treatment report), benign prostatic hypertrophy (see eg. September 2, 2003, and September 9, 2003, VA outpatient treatment reports), hematuria and a possible kidney infection (see October 13, 2009, VA urology clinic report), and (particularly should service connection for PTSD be granted pursuant to the development requested herein) a report completed in February 2007 by A. H. MD, JD, that the Veteran has kidney damage due to PTSD, the Board concludes that a VA examination that includes an opinion as to whether the Veteran has prostatitis and/or a kidney disorder that is etiologically related to service, or to a service-connected disability, is necessary to fulfill VA's duty to assist.  

As for service connection for right leg and hip disabilities, the Veteran's STRs show he was seen for right leg pain in May 1986, at which time the right hamstring was sore to touch.  Postservice evidence includes VA outpatient treatment reports dated in July 2004 showing treatment for right hip pain and an x-ray in that month showing mild osteroarthritis in the right hip; a January 9, 2009, a VA physical therapy report noting complaints of right hip pain from a reported injury during the Veteran's Persian Gulf service; and a March 22, 2010, VA physical therapy report noting decreased right hamstring flexibility.  Also of record is the previously referenced February 2007 statement by A. H. MD, JD, with commentary that the claimant falls into the category of Veterans who have "Gulf War Syndrome."  Accordingly, the Board concludes that a VA examination to secure a medical opinion as to whether the Veteran has a right leg or hip disorder that is etiologically related to service, including as due to an undiagnosed illness, is also necessary to fulfill VA's duty to assist.  

Regarding the claim for an increased rating for hallux valgus of the right foot with metatarsalgia, while a December 2008 VA examination in connection with claims not at issue included a cursory examination of the foot, the last VA compensation examination for the purpose of evaluating the severity of the service connected foot disability was in January 2004.  A contemporaneous examination to assess the severity of the service connected right foot disability is clearly indicated.  
38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has PSTD resulting from exposure to a stressor event in service.  The Veteran's claims files (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examination and report thereof must be in accordance with DSM-IV.  Following examination of the Veteran, and review of his claims file, the examiner must: 

(1) Discuss the sufficiency of the identified stressor to produce PTSD; 
(2) Opine whether the Veteran indeed has PTSD under DSM-IV based on the stressor; and 
(3) If PTSD is not diagnosed, discuss what is lacking to establish such diagnosis.  
(4) The examiner should also identify (by psychiatric diagnosis) each psychiatric disability entity other than PTSD found and
(5) as to each such disability entity, opine whether it at least as likely as not (a 50 % or better probability) is etiologically related to service (was incurred or aggravated therein).  

The examiner must explain the rationale for all opinions, and should specifically comment on the medical opinions that are already in the record (to include the statement completed in February 2007 by A. H. MD, JD, that the Veteran has PTSD due to his Persian Gulf service), expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.

2.  The RO should then arrange for an appropriate VA examination to determine whether or not the Veteran has prostatitis and/or a kidney disorder that is etiologically related to service.  The examiner should elicit a complete history from the Veteran, review his entire claims files (to include this remand), and arrange for any tests or studies indicated.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) any/each genitourinary or kidney disability entity shown.  

(b) As to each such diagnosed entity, is it at least as likely as not (a 50% or better probability) related to the Veteran's service (was incurred or aggravated therein)?

(c) As to each genitourinary or kidney disability entity diagnosed that is determined to not have been incurred or aggravated in service, please opine further whether such at least as likely as not (a 50 % or better probability) was caused or aggravated by (increased in severity due to) any psychiatric disability diagnosed (to include as due to medication prescribed for a psychiatric disability).   If the opinion is that such disability was not caused by, but is aggravated by a psychiatric disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.  [While no psychiatric disability is yet service-connected, this opinion is needed in the event that service connection is established for a psychiatric disability-to properly address a secondary service connection theory of entitlement raised.]   

The examiner must explain the rationale for all opinions, and specifically comment on the medical opinions that are already in the record (to include the February 2007 statement by A. H. MD, JD, that the Veteran has kidney damage due to PTSD), expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.

3.  The RO should also arrange for the Veteran to be afforded an appropriate VA examination to evaluate his right leg and hip complaints.  The Veteran's claims files, to include this remand, must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed.  Based on such review and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Does the Veteran have a diagnosis(es) of a right leg and/or hip  disability (or signs or symptoms of such)? 

(b) If a right leg or hip disability is shown, is such disability due to known cause, or is it due to undiagnosed illness? 

(c) If any right leg or hip disability found is due to a known cause, please identify the cause?

The examiner must explain the rationale for all opinions, to specifically include comment on the medical opinions that are already in the record (the February 2007 statement by A. H. MD, JD, that the Veteran belongs in the category of those having "Gulf War Syndrome," and the December 2002 conclusion by B. R. MD, that she could not find any "treatable etiologies" upon her physical examination and that the Veteran's "pain problem is certainly not fitting into any syndrome that I am aware of"), expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.

4.  The RO should arrange for an appropriate examination of the Veteran to determine the severity of his service connected right foot disability.  His claims files should be reviewed in conjunction with the examination.  Any indicated studies should be performed.  The examiner must be provided a copy of the criteria for rating the disability, and the findings reported must be sufficiently detailed to allow for rating under all applicable criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 10 percent  (under all applicable Diagnostic Codes).  The examiner should comment on the Veteran's specific complaints of functional impairment (noting whether they are consistent with clinical findings), and must explain the rationale for all opinions offered

5.  The RO should ensure that all development sought is completed, and then re-adjudicate the claims.  The claim of service connection for a psychiatric disability should be readjudicated de novo and include consideration of the applicability of the July 2010 amendments to 38 C.F.R. § 3.304.  Should service connection for a psychiatric disability be granted, the readjudication of the claim of service connection for prostatitis and/or a kidney disorder must address a secondary service connection theory of entitlement.  The readjudication of the claims of service connection for right leg and hip disabilities should include consideration of the presumptive provisions on 38 U.S.C.A. §  1117; 38 C.F.R. § 3.317.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


